The opinion of the court was delivered by
Lowrie, J.
— We do not understand any of the pleas of the defendant below, as traversing the principal allegation of the plaintiff’s case ; that the lumber specified in the claim, as filed, was furnished for the construction of the house, against which the lien is sought to be enforced. If they were so furnished, then, of course, it was on the faith of all the remedies which the law provides for such a case, unless something appears to show a contrary intent. The first plea is payment, which admits the claim. We understand the second to mean that the materials were furnished on the individual credit of Van Billiard, and not on the credit of the building, which is also affirmative. The other pleas relate only to the quantity of Van'Billiard’s title, and are wholly irrelevant as issues. There being no negative pleas, the claim was .properly read to the jury as the claim which the defendant had substantially confessed, and undertaken to avoid.
The other points in this cause are more easily disposed of. The issue was between the plaintiff, and Van Billiard’s administrators, and that was what the jury was trying, and they could have nothing to do with the question, whether the administrators were rightly made parties. The plaintiff’s recovery does not at all depend upon the quantity of Van Billiard’s interest in the land. He claims a lien on his interest, whatever it is, and he can enforce it, when obtained, against nothing else. But Van Billiard was not a mere tenant at will as to title, but the owner of a fee simple interest subject to a life estate.
Judgment affirmed.